
	

114 HR 4843 : Infant Plan of Safe Care Improvement Act
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 4843
		IN THE SENATE OF THE UNITED STATES
		May 12, 2016Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the Child Abuse Prevention and Treatment Act to require certain monitoring and oversight,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Infant Plan of Safe Care Improvement Act. 2.Best practices for development of plans of safe careSection 103(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5104(b)) is amended—
 (1)by redesignating paragraphs (5) through (8) as paragraphs (6) through (9), respectively; and (2)by inserting after paragraph (4), the following:
				
 (5)maintain and disseminate information about the requirements of section 106(b)(2)(B)(iii) and best practices relating to the development of plans of safe care as described in such section for infants born and identified as being affected by illegal substance abuse or withdrawal symptoms, or a Fetal Alcohol Spectrum Disorder;.
 3.State plansSection 106(b)(2)(B)(iii) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)(2)(B)(iii)) is amended by inserting before the semicolon at the end the following: to ensure the safety and well-being of such infant following release from the care of healthcare providers, including through—
			
 (I)addressing the health and substance use disorder treatment needs of the infant and affected family or caregiver; and
 (II)the development and implementation by the State of monitoring systems regarding the implementation of such plans to determine whether and in what manner local entities are providing, in accordance with State requirements, referrals to and delivery of appropriate services for the infant and affected family or caregiver.
		4.Data reports
 (a)In generalSection 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended by adding at the end of the following:
				
					(17)
 (A)The number of infants identified under subsection (b)(2)(B)(ii). (B)The number of infants for whom a plan of safe care was developed under subsection (b)(2)(B)(iii).
 (C)The number of infants for whom a referral was made for appropriate services, including services for the affected family or caregiver, under subsection (b)(2)(B)(iii)..
 (b)RedesignationEffective on May 29, 2017, section 106(d) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(d)) is amended by redesignating paragraph (17) (as added by subsection (a)) as paragraph (18).
			5.Monitoring and oversight
 (a)AmendmentTitle I of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 et seq.) is further amended by adding at the end the following:
				
 114.Monitoring and oversightThe Secretary shall conduct monitoring to ensure that each State that receives a grant under section 106 is in compliance with the requirements of section 106(b), which—
 (1)shall— (A)be in addition to the review of the State plan upon its submission under section 106(b)(1)(A); and
 (B)include monitoring of State policies and procedures required under clauses (ii) and (iii) of section 106(b)(2)(B); and
 (2)may include— (A)a comparison of activities carried out by the State to comply with the requirements of section 106(b) with the State plan most recently approved under section 432 of the Social Security Act;
 (B)a review of information available on the Website of the State relating to its compliance with the requirements of section 106(b);
 (C)site visits, as may be necessary to carry out such monitoring; and (D)a review of information available in the State’s Annual Progress and Services Report most recently submitted under section 1357.16 of title 45, Code of Federal Regulations (or successor regulations)..
 (b)Table of contentsThe table of contents in section 1(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5101 note) is amended by inserting after the item relating to section 113, the following:
				
					
						Sec. 114. Monitoring and oversight..
 6.Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to authorize the Secretary of Health and Human Services or any other officer of the Federal Government to add new requirements to section 106(b) of the Child Abuse Prevention and Treatment Act (42 U.S.C. 5106a(b)), as amended by this Act.
		
	Passed the House of Representatives May 11, 2016.Karen L. Haas,Clerk
